Case 2:19-cv-08140-PA-KK Document 19 Filed 04/30/20 Page 1 of 1 Page ID #:218




 1
                                     JS-6
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DEVANTE JEFFERSON,                           Case No. CV 19-8140-PA (KK)
11                              Plaintiff,
12                        v.                       JUDGMENT
13    ALEX VILLANUEVA, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: April 30, 2020
22
                                             PERCY ANDERSON
23                                           United States District Judge
24
25
26
27
28
